DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-2, 4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method of making a composite construction panel recited in claims 1-2, 4 and 6-17.   
Regarding independent claim 1, this claim has been amended to include all or portions of previously recited limitations from claims 2, 3, 4 and 5.  The closest prior art is Miller, US 2010/0088970, Horwath, US 2010/0127000, Alderman, US 5,770,295 and Alderman, US 2011/0120040.
Miller teaches a structure that may include a fiber mat, a substrate and a framework that includes splines (i.e., spacers) that make contact with a cover.  However Miller is silent as to steps of adhering the mat to a top surface of a substrate, adhering one or more first spacers to the substrate and adhering a cover to the spacers required by claim 1.  Miller teaches the presence of a phase change material in its structure, but is silent as to how the material is incorporated into the structure and thus is silent as to a manufacturing method of making a panel so as to contain the phase change material.  Horwath teaches a component part for use in building materials that may be in the form of a mat that further includes phase change material.  However, Horwath is silent as to making a construction panel with more than one mat in vertically stacked configuration.  Alderman ‘295 teaches making a construction panel that may include vertically stacked first and second mats and Alderman ‘040 teaches PCM heat insulation blankets or mats for use in wall structures that further include differing phase change materials.  However, none of Horwath, Alderman ‘295 or Alderman ‘040 provide teachings or suggestions sufficient to render obvious the particular method steps and the particular arrangement/orientation of component features of the panel produced by the method steps now recited in claim 1.  Thus, all of the limitations of claim 1 have not been found either alone or in an obviously combinable way in the prior art of record.  The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed structures would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746